Case: 19-50414     Document: 00515662885         Page: 1     Date Filed: 12/07/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  December 7, 2020
                                  No. 19-50414                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Felipe Carmona Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 2:18-CV-58
                           USDC No. 2:14-CR-345-1


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Felipe Carmona Rodriguez, federal prisoner # 34144-380, moves this
   court to proceed in forma pauperis (IFP) on appeal from the denial of motions
   that he filed in his 28 U.S.C. § 2255 proceedings for IFP authorization in the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50414      Document: 00515662885           Page: 2     Date Filed: 12/07/2020




                                     No. 19-50414


   district court and, relatedly, for the provision of free copies of transcripts and
   other documents from the underlying criminal proceedings. By moving to
   proceed IFP, Rodriguez challenges the district court’s certification that his
   appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997). As we do not have jurisdiction to review the interlocutory order
   denying Rodriguez’s motions to proceed IFP in the district court and for the
   provision of free copies of trial court documents, see Thompson v. Drewry, 138
   F.3d 984, 985-86 (5th Cir. 1998); Askanase v. Livingwell, Inc., 981 F.2d 807,
   809-10 (5th Cir. 1993), his appeal is DISMISSED FOR LACK OF
   JURISDICTION. His motion to proceed IFP on appeal is DENIED.




                                           2